 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA
10
     JANET UGALE, individually, and on        Case No.: 2:20-cv-01710-KJM-
11   behalf of other members of the general   CKD
12   public similarly situated;               PUTATIVE CLASS ACTION
13               Plaintiff,                   Honorable Kimberly J. Mueller
14
           v.                                 ORDER TO REMAND
15

16   ALLEN DISTRIBUTION, LP, a                Complaint Filed: July 8, 2020
     Pennsylvania limited partnership; and    Removal Filed: August 26, 2020
17   DOES 1 through 100, inclusive;           Trial Date:     None Set
18
                 Defendants.
19

20

21

22

23

24

25

26

27

28
                                  ORDER TO REMAND
 1         Upon consideration of the Parties’ stipulation, the court grants plaintiff’s
 2   motion to remand, ECF No. 11. The court remands the action to the Superior
 3   Court of California, County of San Joaquin. Each party shall bear their own costs
 4   and attorneys’ fees incurred in connection with the removal of this action and
 5   other proceedings in this court.
 6        This order resolves ECF No. 11.
 7        The clerk is directed to close the case.
 8        IT IS SO ORDERED.
 9   DATED: June 23, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                             2
28
                                    ORDER TO REMAND
